Citation Nr: 9936156	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
hip disability.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1967 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's claims.

The Board notes that the claims file contains a claim for 
individual unemployability, dated in January 1999.  This 
matter is referred to the RO for appropriate action.


REMAND

The veteran's claims for service connection for a chronic hip 
condition, increased evaluation for arthritis of the lumbar 
spine, and increased evaluation for PTSD were received in 
January 1996.  An adverse decision was issued in April 1996, 
and the veteran's notice of disagreement as to the three 
issues was received in July 1996.  The RO issued its 
statement of the case in February 1998, and the veteran's 
substantive appeal was received in March 1998.

It appears from the claims file that there is relevant 
evidence which has not yet been considered by the RO, and 
which pertains to all three matters now in appellate status.  
First, it is not clear whether the reports of June 1997 VA 
orthopedic and neurological examinations and x-rays were 
reviewed and considered by the RO, as they are not mentioned 
in the statement of the case.  Further, a number of records 
were received by either the RO or the Board subsequent to the 
issuance of the February 1998 statement of the case.  These 
include VA Medical Center clinical treatment records dated 
from January 1996 to July 1998; letter from VA physician, 
Carol E. Padilla, M.D., dated in August 1998; application for 
Disability Retirement, dated in January 1999; and letter from 
VA physician, Alan L. McBride, D.O., dated in January 1999.  

Due process requires that the RO adjudicate the claims based 
on all relevant evidence.  Applicable regulations provide 
that a supplemental statement of the case (SSOC) will be 
furnished to the appellant and his representative if any 
pertinent evidence is received after the statement of the 
case or most recent SSOC has been issued.  38 C.F.R. 
§§ 19.31; 19.37(a).  As it does not appear that the RO has 
considered the evidence described above, and no SSOC with 
respect to that evidence has been issued, the claim must be 
remanded.

In light of the foregoing, this claim is REMANDED for the 
following action:

The RO shall readjudicate the claims 
based on all evidence, including that 
evidence which was not previously 
considered as part of the February 1998 
statement of the case.  Should the RO's 
decision on any of the claims be adverse 
to the veteran, the RO shall furnish the 
veteran and his representative with an 
SSOC, addressing all three issues 
currently on appeal.  Thereafter, this 
case shall be returned to the Board for 
further adjudication.



This appeal is remanded to provide the veteran his procedural 
rights, and the Board at present intimates no opinion as to 
the merits of the appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


